                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES-GENERAL

Case No.: CV 18-6885-JLS (PLA)                                                          Date: October 17, 2018

Title:       Majestic Zulu v. Daniel Paramo


PRESENT: THE HONORABLE                  PAUL L. ABRAMS
                                        UNITED STATES MAGISTRATE JUDGE
         Christianna Howard                                 N/A                                         N/A
          Deputy Clerk                              Court Reporter / Recorder                        Tape No.

ATTORNEYS PRESENT FOR PETITIONER:                                     ATTORNEYS PRESENT FOR RESPONDENT:
                  NONE                                                               NONE

PROCEEDINGS:                (IN CHAMBERS)

On September 11, 2018, respondent filed a Motion to Dismiss the Petition in this action, contending that ground
one of the Petition, alleging that trial counsel was ineffective for failing to object to an illegal sentencing
enhancement (i.e., using an out-of-state prior conviction as a strike), is unexhausted. (ECF No. 12). Respondent
also asserted that petitioner’s Ground Two claim is exhausted to the extent it is based on a claim petitioner
previously submitted to the California Supreme Court based on Apprendi v. New Jersey, 500 U.S. 566 (2000).
(ECF No. 12 at 3-4). However, to the extent petitioner instead based his Ground Two claim on the use of the
out-of-state prior conviction as a strike, respondent submitted that it would also be unexhausted. (ECF No. 12
at 4). Thus, respondent contends that the Petition is a “mixed” Petition, containing exhausted and unexhausted
claims.

In response to a September 24, 2018, letter from petitioner seeking advice as to what he needs to do to respond
to the Motion to Dismiss, on October 1, 2018, the Court informed petitioner that his opposition to the Motion
to Dismiss was due no later than October 31, 2018. (ECF No. 15). On October 15, 2018, petitioner submitted
another letter to the Court (“Letter”). In this letter he states that on September 24, 2018, he submitted a habeas
petition to the California Supreme Court,1 and asks whether “this help[s] [his] cause?”

As the Court previously informed petitioner, the Court is not in a position to give legal advice to petitioner.
Notwithstanding the foregoing, a state prisoner must exhaust his state court remedies before a federal court may
consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A); O’Sullivan v. Boerckel, 526 U.S. 838, 842,
119 S. Ct. 1728, 144 L. Ed. 2d 1 (1999). To satisfy the exhaustion requirement, a habeas petitioner must fairly
present his federal claims in the state courts in order to give the State the opportunity to consider and correct
alleged violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S. 364, 365, 115 S. Ct. 887, 130 L.
Ed. 2d 865 (1995) (per curiam). He must present his claims to the highest state court or demonstrate that no state


         1
            The Court notes that the California Supreme Court website reflects that petitioner filed a habeas
petition on September 24, 2018, in case number S251502; it also reflects that on October 4, 2018, in case number
S251752, he filed a second habeas petition.
CV-90 (10/08)                          CIVIL MINUTES - GENERAL                                         Page 1 of 3
remedy remains available. See Peterson v. Lampert, 319 F.3d 1153, 1156 (9th Cir. 2003) (en banc). Including
unexhausted claims in a habeas petition renders the petition “mixed” and subject to dismissal without prejudice.
See Rose v. Lundy, 455 U.S. 509, 522, 102 S. Ct. 1198, 71 L. Ed. 2d 379 (1982) (“In sum, because a total
exhaustion rule promotes comity and does not unreasonably impair the prisoner’s right to relief, we hold that
a district court must dismiss habeas petitions containing both unexhausted and exhausted claims.”).

Based on petitioner’s recent filing of a habeas petition in the California Supreme Court in “response” to
respondent’s Motion to Dismiss, it appears that petitioner concedes that at least Ground One of the Petition,
petitioner’s claim for ineffective assistance of counsel, is unexhausted. (See, e.g., Letter at 1 (“Since 1st being
served [with respondent’s Motion to Dismiss petitioner’s “claim of ineffective counsel”] I’ve filed a different
writ of habeas corpus addressing what the Respondent says I failed to w/ the California Supreme Court . . . .”).
Accordingly, it appears that the Petition is subject to dismissal as a “mixed” petition -- that is, a petition
containing both exhausted and unexhausted claims.

Because petitioner has not already exhausted one or more of his claims (but is in the process of doing so), he
has the following four options in this action:

Option 1:       Petitioner may request a voluntary dismissal of the entire action without prejudice pursuant to
                Federal Rule of Civil Procedure 41(a), so that he may return to the state courts to exhaust his
                unexhausted claim(s). However, petitioner is cautioned that should he choose to dismiss the
                instant Petition, any subsequent federal petition may be entirely time-barred by the statute of
                limitations under 28 U.S.C. § 2244(d)(1), which provides that “[a] 1-year period of limitation
                shall apply to an application for a writ of habeas corpus by a person in custody pursuant to the
                judgment of a State court.” See also 28 U.S.C. 2244 (d)(1)(A)-(D) (explaining when the one-year
                period begins to run). In order to proceed under Option 1, petitioner may use the attached
                Notice of Dismissal form and select the option dismissing this action in its entirety. He must
                also sign the form.

or Option 2: Petitioner may request a voluntary dismissal of his unexhausted claim or claims and elect to
             proceed only on his exhausted claim (that portion of Ground Two based on Apprendi). However,
             petitioner is advised that if he elects to proceed with his exhausted claim, any future habeas
             petition containing his currently unexhausted claim(s), or any other claims that could have been
             raised in the instant Petition, may be rejected as successive. In order to proceed under Option
             2, petitioner must file a declaration, signed under penalty of perjury, in which he states that
             he elects to dismiss his unexhausted claim(s) and proceed in this action only with the
             exhausted Apprendi claim in Ground Two.

or Option 3: Pursuant to Rhines v. Weber, 544 U.S. 269, 125 S. Ct. 1528, 161 L. Ed. 2d 440 (2005), the Court
             may stay all of the claims in a “mixed” petition while petitioner returns to state court to exhaust
             his already pled, but unexhausted, claim or claims. The Court notes that in California, each court
             has original jurisdiction to consider a state habeas petition, so a petitioner can simply raise his
             unexhausted claim(s) (as petitioner already did) in a habeas corpus petition directly to the
             California Supreme Court to satisfy the exhaustion requirement. Cal. Const. art. VI, § 10 (“The
             Supreme Court, courts of appeal, superior courts, and their judges have original jurisdiction in
             habeas corpus proceedings.”). To obtain a stay pursuant to Rhines so that petitioner can then
             exhaust his claim(s) in state court, petitioner must show that: (1) he has good cause for his failure
             to have already exhausted his claim(s) in state court; (2) the unexhausted claim(s) is potentially
             meritorious; and (3) there is no indication that he intentionally delayed pursuing exhaustion of
             his claim(s). Id. at 278. In order to proceed under Option 3, petitioner must file a
CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                         Page 2 of 3
                declaration, signed under penalty of perjury, electing a stay pursuant to Rhines, and must
                also: (1) inform the Court whether he is currently exhausting his unexhausted claim(s)
                through the pending state habeas petition and, if so, provide the Court with a complete copy
                of that petition; and (2) show good cause for not having already exhausted his unexhausted
                claim(s), demonstrate that the claim is not plainly meritless, and show that he has not
                intentionally delayed pursuing his unexhausted claim(s).

or Option 4: Pursuant to Kelly v. Small, 315 F.3d 1063 (9th Cir. 2002), overruled on other grounds by
             Robbins v. Carey, 481 F.3d 1143 (9th Cir. 2007), petitioner may dismiss his unexhausted
             claim(s), after which the Court may stay his remaining fully exhausted claim pursuant to
             Apprendi, while petitioner returns to state court to exhaust his dismissed claim(s). Petitioner is
             warned, however, that “[a] petitioner seeking to use the Kelly procedure will be able to amend
             his unexhausted claim[ ] back into his federal petition once he has exhausted [the claim] only if
             [the claim is] determined to be timely . . . [a]nd demonstrating timeliness will often be
             problematic under the now-applicable legal principles.” King v. Ryan, 564 F.3d 1133, 1140-41
             (9th Cir. 2009). In particular, petitioner may only amend a new claim into a pending federal
             habeas petition after the expiration of the one-year limitation period if the new claim shares a
             “common core of operative facts” with an exhausted claim in the pending petition. Mayle v.
             Felix, 545 U.S. 644, 659, 125 S. Ct. 2562, 162 L. Ed. 2d 582 (2005). In order to proceed under
             Option 4, petitioner must file a declaration, signed under penalty of perjury, electing a stay
             pursuant to Kelly, and stating that he dismisses his unexhausted claim(s).

Accordingly, no later than November 19, 2018, petitioner is ordered to show cause why the Petition should
not be dismissed as a “mixed” petition. Filing by petitioner, on or before November 19, 2018, of a declaration
stating that he already exhausted his unexhausted claim(s) in a state habeas petition (including a copy of the
California Supreme Court habeas denial), or a declaration and/or notice of dismissal as forth in options 1 through
4 above, shall be deemed compliance with this Order to Show Cause. Alternatively, no later than November
19, 2018, petitioner shall file his opposition to the Motion to Dismiss, detailing his arguments with respect to
why he believes his claims have been exhausted (i.e., have already been presented to the California Supreme
Court and denied) and are properly before this Court.

Petitioner is advised that his failure to timely file a response to this Order, as set forth herein, will result
in a recommendation that this action be dismissed as a “mixed” petition, and for failure to prosecute and
follow Court orders. The clerk is directed to send petitioner a copy of the Notice of Dismissal form, along with
this Order.


cc:    Majestic Zulu, pro se
       Julie Ann Harris, CAAG




                                                                              Initials of Deputy Clerk    ch




CV-90 (10/08)                          CIVIL MINUTES - GENERAL                                           Page 3 of 3
